ex103firstlavoroamend_image1.gif [ex103firstlavoroamend_image1.gif]
Exhibit 10.3






From:
LIVANOVA PLC a company incorporated in England and Wales with registration
number 09451374 (the “Company”)





To:     BANCA NAZIONALE DEL LAVORO S.P.A. as Original Lender


Date: 17 April 2020
Dear Sirs/Madams
LIVANOVA PLC ‑ AMENDMENT LETTER
1.
BACKGROUND

(a)
We refer to the facility agreement dated 25 July 2019 (the “Facility Agreement”)
and made between (1) LivaNova plc, Italian Branch as Company (the “Company”) and
(2) Banca Nazionale del Lavoro S.p.A. as Original Lender (the “Lender”).

(b)
This Letter is supplemental to and amends the Facility Agreement.

(c)
The Company by this Letter requests that the Lender consent to certain
amendments to the Facility Agreement pursuant to clause 31 (Amendments and
Waivers) of the Facility Agreement.

2.
DEFINITIONS AND INTERPRETATION

2.1
Definitions

In this Letter terms defined in, or construed for the purposes of, the Facility
Agreement have the same meanings when used in this Letter (unless the same are
otherwise defined in this Letter):
“Amended Facility Agreement” means the Facility Agreement as amended pursuant to
paragraph 3.1 (Amendments) of this Letter; and
“Effective Date” means the date of your acknowledgment of this Letter.
2.2
Paragraphs

(a)
In this Letter, any reference to a “paragraph” or “schedule” is, unless the
context otherwise requires, a reference to a paragraph or schedule of this
Letter.

(b)
Paragraph and schedule headings are for ease of reference only.

2.3
Continuing obligations

Subject to the provisions of this Letter:
(a)
the Facility Agreement and all the other Finance Documents shall remain in full
force and effect;





--------------------------------------------------------------------------------




(b)
as from the Effective Date, the Facility Agreement shall be read and construed
as one document with this Letter; and

(c)
nothing in this Letter shall constitute or be construed as a waiver (save as
specifically and expressly waived under paragraph 3.3 of this Letter) or release
of any right or remedy of a Finance Party under the Finance Documents, nor
otherwise prejudice any right or remedy of a Finance Party under the Facility
Agreement or any other Finance Document.

3.
AMENDMENTS, CONFIRMATIONS AND FURTHER ASSURANCE

3.1
Amendments

With effect from the Effective Date, the Facility Agreement shall be amended in
accordance with schedule 1 (Amendment) to this Letter.
3.2
Further assurance

The Company shall, at the request of the Lender and at its own expense, do all
such acts and things necessary or desirable to give effect to the amendments
effected or to be effected pursuant to this Letter.
3.3
Waivers

The Lender hereby waives any Event of Default:
(a)
arising under Clause 21.10 (Cessation of business) or Clause 21.13
(Expropriation) of the Amended Facility Agreement caused directly by any
suspension of business by any Material Subsidiary or temporary closure of any
Material Subsidiary’s manufacturing plants, in each case lasting no more than 45
days in aggregate in the financial year ending 31 December 2020 and resulting
directly from mandatory orders or restrictions imposed by any government or
local authority as a result of the COVID-19 pandemic (such suspension or
closure, a “COVID-19 Closure”); and

(b)
occurring during the financial year ending 31 December 2020 under Clause 21.16
(Material adverse change) by virtue of any COVID-19 Closure.

4.
REPRESENTATIONS AND RELIANCE

4.1
Representations

The Company makes the Repeating Representations (as defined in the Amended
Facility Agreement) in relation to itself and, where relevant, each of its
Subsidiaries on the Effective Date, by reference to the facts and circumstances
existing at that date and assuming, in respect of paragraph (a) of Clause 17.11
(No default), the waivers set out in paragraph 3.3 of this Letter have been
granted.
4.2
Reliance

The Company acknowledges that the Lender has entered into this Letter in full
reliance on the representations and warranties made by it in the terms stated in
this paragraph 4.


2

--------------------------------------------------------------------------------




5.
COSTS AND EXPENSES

In accordance with clause 16.2 (Amendments Costs) of the Facility Agreement, the
Company shall within three Business Days of demand pay the Lender the amount of
all costs and expenses (including legal fees) reasonably incurred by the Lender
in responding to the Company’s request and in connection with the negotiation,
preparation, printing and execution of this Letter and any other documents
referred to in this Letter.
6.
MISCELLANEOUS

6.1
Counterparts

This Letter may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Letter.
6.2
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document, a person (other
than a Finance Party) who is not a party to this Letter has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of
any term of this Letter.

(b)
Subject to clause 31 (Amendments and Waivers) of the Facility Agreement, the
consent of any person who is not a party to this Letter is not required to
rescind or vary this Letter at any time.

6.3
Finance Document

The Lender and the Company agree that this Letter is a Finance Document.
6.4
Governing law

This Letter and any non‑contractual obligations arising out of or in connection
with it shall be governed by English law.
Please confirm your agreement to the above by signing and returning the enclosed
copy of this Letter.
Yours faithfully
/s/ Thad Huston            
Thad Huston
Chief Financial Officer


For and on behalf of
LIVANOVA PLC


3

--------------------------------------------------------------------------------




SCHEDULE 1: AMENDMENT
1.
AMENDMENT

The Facility Agreement will be amended as follows:
A.
The following definition shall be inserted in clause 1.1 (Definitions) of the
Facility Agreement:

“First Amendment Date” means 17 April 2020.
B.
Paragraphs (a) and (b) of Clause 19.1 (Financial Condition) of the Facility
Agreement shall be deleted and replaced with the following:

19.1     Financial condition
(a)
Consolidated Net Financial Indebtedness to Consolidated EBITDA:

(i)
Save as provided in sub-paragraph (ii), the Company shall ensure that
Consolidated Net Financial Indebtedness as at any Accounting Date shall not be
more than 2.50 times the Consolidated EBITDA for the applicable Test Period
ending on that Accounting Date.

(ii)
The Company shall ensure that Consolidated Net Financial Indebtedness as at the
Accounting Date falling on 30 June 2020 and 31 December 2020 shall not be more
than 3.50 times the Consolidated EBITDA for the applicable Test Period ending on
the relevant Accounting Date.

(b)
Consolidated EBITDA to Consolidated Total Net Interest Payable:

(i)
Save as provided in sub-paragraph (ii), Consolidated EBITDA for the applicable
Test Period ending on an Accounting Date shall not be lower than 6.30 times the
Consolidated Total Net Interest Payable for that Test Period.

(ii)
Consolidated EBITDA for the Test Period ending on the Accounting Date falling on
30June 2020 and 31 December 2020 shall not be lower than 5.00 times the
Consolidated Total Net Interest Payable for the relevant Test Period.



4

--------------------------------------------------------------------------------








To:    LIVANOVA PLC
We acknowledge, agree and accept the above terms:
/s/ Paolo Montagna                
For and on behalf of
BANCA NAZIONALE DEL LAVORO S.P.A. as Original Lender


5